Citation Nr: 1412038	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  09-46 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans (VA) Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973.  The appellant claims as the surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a September 2007 rating decision issued by the Regional Office (RO) in Chicago, Illinois.  In September 2013 the case was remanded by the Board for additional development, and it has now been returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contests that the Veteran developed the metastatic renal cell carcinoma that led to his death as a result of his service connected hypertension or medication for hypertension.  In its September 2013 remand, the Board instructed that VA obtain a medical opinion concerning what if any role the Veteran's hypertension or hypertension medications played in his death.  In December 2013 a VA medical opinion was obtained that it was less likely than not that hypertension or medications therefore caused the Veteran's death.  The examiner explained that the immediate cause of death, cardiopulmonary arrest, was an end stage event, and there was no indication that hypertension led to any cardiac complications that resulted in the Veteran's death.  However, the examiner did not address the appellant's contention that hypertension or hypertension medications actually caused or aggravated the metastatic renal cell carcinoma that led to the Veteran's death.  An addendum opinion should be obtained that addresses the appellant's specific contention. 



Accordingly, the case is REMANDED for the following action:

1.   Obtain an addendum opinion from the examiner who conducted the December 2013 examination, or if she is unavailable, a similarly situated examiner.  The examiner should opine as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran's service connected hypertension, or medications for hypertension, caused or aggravated the metastatic renal cell carcinoma that led to the Veteran's death.  The examiner should provide a complete rationale for his or her opinion in his or her report.  In doing so, the examiner should address the appellant's contention, set forth on a September 2008 VA Form 21-4138, that the American Cancer Society states that the risk of kidney cancer is higher in people with high blood pressure.  If the examiner is unable to provide the requested opinion without resort to undue speculation, he or she should explain why this is the case.

2.  After completion of the above development, the appellant's claim should be re-adjudicated.  If the determination remains unfavorable, she and her representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Thereafter, if appropriate, the case should be returned to the Board for appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


